                     Case 1:20-mj-00056-RAL Document 4 Filed 06/04/20 Page 1 of 1
                                               RECORD OF MAGISTRATE'S PROCEEDINGS


             UNITED STATES OF AMERICA                                                MAGISTRATE'S DOCKET #                      1:20-mj-56

                        vs                                                           DATE OF COMPLAINT                          6/3/2020

                MELQUAN BARNETT                                                      CRIMINAL DOCKET NUMBER

                                                                                     DATE OF INDICTMENT

                                                                                     STATUTE:                                   18:844(i)

DATE ARRESTED:       6/5/2020

                                                                 INITIAL APPEARANCE

Before               LENIHAN                             EDDY                        Date:          6/4/2020                    Casette Tape #

Magistrate           MITCHELL                       X    LANZILLO                    Time:          10:39 a.m. - 10:50 a.m.     Tape Index:

                     KELLY                               PESTO

U. S. ATTORNEY       Christian Trabold, AUSA

1. RIGHTS EXPLAINED

2. COMPLAINT/INDICTMENT/INFORMATION:

                     Read                           x    Summarized              x   Reading waived

                 x   Defendant provided with a copy of the charges

                     Defendant to be provided with a copy of the charges as soon as possible

3. ACT & PENALTIES

                     Read                           x    Summarized              x   Reading waived

4. COUNSEL           Defendant requested appointment                                 Defendant waived appointment

                 x   Defendant represented by:      Charles Sunwabe, Esq.

                     Defendant expects to retain:

                     Affidavit executed.

                     Not Qualified                       Qualified                   with possible requirement for partial or full payment

                     Federal Public Defender

                     CJA Panel Attorney                                                                                         appointed

5. BAIL              Recommended Bond:              Detention

                     Bond Set at:

                     By Consent                          Additional Conditions Imposed:

                     By Magistrate

                     Bond Posted

                 x   Temporary Commitment issued                                     Final Commitment issued

                     Bond Review Hearing Set For:

                     Detention Hearing Set For:          6/8/2020 at 1:30 p.m.

6. PRELIMINARY EXAMINATION/RULE 40 HEARING/ARRAIGNMENT


                     Preliminary Exam/Rule 40/Arraignment set for:               6/12/2020 at 10    Before Magistrate           Richard Lanzillo

ADDITIONAL COMMENTS:                                AUSA ORALLY REQUESTS DETENTION
